Citation Nr: 1242342	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-50 855	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's July 6, 2006 decision which denied entitlement to an effective date earlier than September 7, 2000 for the grant of service connection for posttraumatic stress disorder (PTSD).

(The issues of whether new and material evidence has been received with respect to claims of service connection for a psychiatric disability other than PTSD, a low back disability, and a skin disease, and the underlying issue of entitlement to service connection for a psychiatric disability other than PTSD are the subject of a separate decision of the Board)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The moving party served on active duty from November 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) following the receipt of the moving party's December 2009 motion alleging CUE in a July 6, 2006 Board decision.

On several occasions, the moving party requested a hearing to present oral arguments in support of the motion alleging CUE.  In March 2012, the undersigned granted the moving party's motion for a Board hearing and the case was returned to the agency of original jurisdiction (AOJ) in order to schedule the requested hearing.

A hearing was scheduled for a date in October 2012 and the moving party was notified of the date and time of the hearing in a letter dated in August 2012.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to the moving party's representative.  The moving party failed to appear for the scheduled Board hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his motion will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2012).

In addition to the paper claims file, there is a Virtual VA paperless claims file.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue before the Board.


FINDING OF FACT

The moving party has failed to adequately allege CUE in the July 2006 Board decision, the legal or factual bases for any such error, and why the results would have been manifestly different but for any alleged errors.



CONCLUSION OF LAW

The motion alleging CUE in the Board's July 2006 decision lacks legal merit.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403(b), 20.1404 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist veterans in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a Board decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403(b) (2012).

Analysis

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  In this case, the moving party's motion for review or revision was received by the Board in December 2009.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs (VA) file number; and, the date of the Board's decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).

Additionally, the motion for CUE must set forth clearly and specifically the alleged clear and unmistakable error of law or fact in the Board decision and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).
In order to be CUE, the error must be of a type that is outcome determinative. Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In his December 2009 motion, the moving party made reference to a September 2009 letter from the AOJ in which it was stated that a claimant cannot file, and VA cannot adjudicate, a freestanding claim for an earlier effective date.  Rather, in such a case, a claimaint could file a motion to revise a prior final decision based upon CUE with respect to the assignment of an effective date.  However, the moving party did not actually clarify whether he was in fact filing a motion alleging CUE and he did identify a specific decision to which any such allegation of CUE pertained.

Although the moving party did not identify a specific Board decision to which his apparent allegation of CUE pertained, the only final Board decision in the claims file that addresses an earlier effective date issue is the July 2006 decision.  In that decision, the Board denied entitlement to an effective date earlier than September 7, 2000 for the grant of service connection for PTSD.  Nevertheless, the moving party has made no specific reference to any findings or conclusions in the Board's July 2006 decision, has not alleged any specific errors of fact or law in the decision, and has not explained how the results would have been manifestly different but for any alleged errors.  Rather, he has only continued to submit copies of evidence that is already in the claims file and has expressed his general belief that he has been mistreated by VA.

In sum, the moving party has failed to make any specific allegations of error in fact or law in the Board's July 2006 decision, to set forth the legal or factual basis for any such allegations of CUE, and to specify why the result would have been manifestly different but for any alleged error.  The Board must emphasize that, in a CUE motion, it is incumbent upon the moving party to set forth clearly and specifically the alleged CUE, and non-specific allegations of failure to follow regulations or failure to give due process, or any other general non-specific allegations of error, are insufficient to satisfy this requirement.  38 C.F.R. § 20.1404(b).  As the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.
ORDER

The motion to reverse or revise the Board's July 6, 2006 decision, which denied entitlement to an effective date earlier than September 7, 2000 for the grant of service connection for PTSD, on the grounds of CUE is dismissed without prejudice to refiling.




                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



